DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
 	The terminal disclaimer filed on 11/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,673,257 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
 	Claim 2-21 are allowed.
 	The following is an examiner’s statement of reasons for allowance: 
 	Regarding claim 2, the prior art fails to teach or suggest further inclusion of a method comprising: causing the first impedance to match the second impedance; determining that a third impedance of a second portion of the battery is different than a fourth impedance of a load electrically connected to the battery; and causing the third impedance to match the fourth impedance.
	Regarding claim 12, the prior art fails to teach or suggest further inclusion of a battery system comprising: at least one processor configured to access the at least one memory and execute the computer-executable instructions to: at least one processor configured to access the at least one memory and execute the computer-executable instructions to: cause the first impedance to match the second impedance; determine 
 	The dependent claims are allowable for the reasons as the independent claims from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        12/17/2021